 


110 HR 2232 IH: Clarification of Federal Employment Protections Act
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2232 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. Waxman (for himself, Mr. Tom Davis of Virginia, Mr. Davis of Illinois, Mr. Shays, Mr. Van Hollen, Ms. Norton, Ms. Baldwin, Mr. Berman, Mr. Engel, Mr. Fattah, Mr. Filner, Mr. Frank of Massachusetts, Mr. Hinchey, Mr. McDermott, Mr. Moran of Virginia, Ms. Schakowsky, and Mr. Wu) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To affirm that Federal employees are protected from discrimination on the basis of sexual orientation and to repudiate any assertion to the contrary. 
 
 
1.Short titleThis Act may be cited as the Clarification of Federal Employment Protections Act.
2.Discrimination on the basis of sexual orientation prohibited
(a)RepudiationIn order to dispel any public confusion, Congress hereby repudiates any assertion that Federal employees are not protected from discrimination on the basis of sexual orientation.
(b)AffirmationIt is the sense of Congress that, in the absence of the amendment made by subsection (c), discrimination against Federal employees and applicants for Federal employment on the basis of sexual orientation is prohibited by section 2302(b)(10) of title 5, United States Code.
(c)AmendmentSection 2302(b)(1) of title 5, United States Code, is amended—
(1)by striking or at the end of subparagraph (D);
(2)by inserting or at the end of subparagraph (E); and
(3)by adding at the end the following:

(F)on the basis of sexual orientation.. 
 
